Citation Nr: 0113412	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-18 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for postoperative 
recurrent dislocation of the left major shoulder with 
instability, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1978 to February 
1982.  In an administrative decision dated in February 1983, 
the period of service from February 1, 1981 to February 17, 
1982 was determined to be under dishonorable conditions for 
Department of Veterans Affairs (VA) benefits purposes.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board must note that in his original claim on appeal, the 
veteran sought an evaluation in excess of 20 percent for his 
service-connected left shoulder disability.  A May 1999 
rating decision increased the rating for this disability to 
30 percent, effective from March 15, 1999, and a July 2000 
rating decision increased the evaluation to 40 percent, 
effective from March 15, 1999.  The veteran has continued the 
appeal.  The Board must address this claim.  AB v. Brown, 6 
Vet. App. 35 (1993).


FINDING OF FACT

The veteran's service-connected postoperative recurrent 
dislocation of the left major shoulder with instability is 
manifested by symptoms that are productive of limitation of 
motion with pain to 25 degrees from the side.  Ankylosis is 
not shown and there is no evidence of a fibrous union of the 
humerus, nonunion of the humerus, or loss of the humeral 
head.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent for the veteran's postoperative recurrent dislocation 
of the left major shoulder with instability have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.40, 4.45, 4.71, Plate I, 4.71a, Diagnostic Codes 5201, 
5202 (2000).




REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board initially notes that the claim has 
been adequately developed pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A) 
(VCAA).  In this regard, the Board observes that the veteran 
was afforded a comprehensive VA examination in April 1999, 
and there is no indication in the record that there are any 
outstanding relevant treatment records from any source that 
are not currently of record.  In this case, the Board 
specifically finds that the VA has met or exceeded the 
obligations of both the new and old criteria regarding the 
duty to assist regarding this issue.  The RO has obtained all 
pertinent records regarding this issue and the veteran has 
been effectively notified of the evidence required to 
substantiate his claim.  There is no indication of existing 
evidence that could substantiate the claim that the RO has 
not obtained.  The veteran has been fully advised of the 
status of the efforts to develop the record as well as the 
nature of the evidence needed to substantiate this claim in 
multiple communications from the RO.  He and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate this claim.  

As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  
Accordingly, the Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  
Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2000).  
This Diagnostic Code further provides a 50 percent evaluation 
for fibrous union of the major humerus, a 60 percent 
evaluation for nonunion (false flail joint) of the major 
humerus, and an 80 percent evaluation for loss of the head of 
the major humerus (flail shoulder).

The limitation of motion of either arm to shoulder level is 
rated 20 percent.  In addition, limitation of motion of the 
major and minor extremity midway between the side and 
shoulder level is rated 30 and 20 percent, respectively, and 
limitation of motion of the major and minor extremity to 25 
degrees from the side is rated 40 and 30 percent, 
respectively.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5201.  The veteran's left shoulder disorder is currently 
rated at 40 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5201 for limitation of motion of the major extremity to 25 
degrees from the side.

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.

Impairment of the clavicle or scapula with malunion is 
assigned a 10 percent disability rating.  Impairment of the 
clavicle or scapula with nonunion and without loose movement 
is assigned a 10 percent disability rating.  Impairment of 
the clavicle or scapula with nonunion and with loose movement 
is assigned a 20 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2000).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2000).  Factors of disability involving a joint 
reside in reductions of its normal excursion of movements in 
different planes of motion and therefore, inquiry will be 
directed to such considerations as weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
and incoordination (impaired ability to execute skilled 
movements smoothly).  38 C.F.R. § 4.45 (2000).

A review of the history of this disability shows that service 
connection was granted in an April 1983 rating decision with 
a noncompensable rating, based on service medical records and 
a VA medical examination.  Service medical records were found 
to show that the veteran injured his left shoulder and 
subsequently experienced recurrent dislocations for which he 
underwent surgical intervention in September 1979.  A March 
1993 VA medical examination revealed little objective 
pathology.  Thereafter, however, the veteran developed 
additional symptomatology, and following post-service 
reconstructive surgery in January 1984, a February 1984 
rating decision granted a temporary 100 percent rating for 
convalescence and otherwise assigned a 20 percent evaluation, 
effective from February 1982.  A November 1984 Board decision 
affirmed the denial of an overall rating in excess of 20 
percent.

Following the RO's grant of additional benefits for 
convalescence in January 1985, rating decisions in March and 
November 1985 denied claims for an evaluation in excess of 20 
percent.  After a hospitalization to remove a screw from a 
previous operation, an August 1986 rating decision granted 
another temporary 100 percent evaluation and then continued 
the 20 percent evaluation.  

An April 1988 rating decision denied another claim for a 
rating in excess of 20 percent, and this decision was 
affirmed by a Board decision in July 1988.  The 20 percent 
evaluation was also continued in rating decisions in December 
1988, November 1991, and September 1996.

At the veteran's personal hearing in February 1997, the 
veteran testified that he had recently been given a sling for 
his left shoulder by the VA (transcript (T.) at p. 6).  He 
denied any recent physical therapy for the shoulder, noting 
that it would make the shoulder worse (T. at p. 7).  With his 
left shoulder bent, the veteran was able to raise his left 
arm even with his shoulder (T. at p. 7).  With his arm 
straight out, he could not get it as high (T. at p. 7).  The 
veteran would continually experience pain in the shoulder but 
noted that the pain was more severe with dislocation (T. at 
p. 7).

A VA medical examination in March 1997 revealed that during 
the examination, the veteran was sometimes able to actively 
flex and abduct to 90 degrees and passively as much as 180 
degrees, whereas at other times the veteran reported that he 
could not lift his left arm at all and kept it tightly pinned 
to his side.  There was no muscle atrophy, there were 
symmetrical callous formations, and the left biceps and 
forearm were bigger than the right.  Strength testing was not 
possible secondary to weakness and sensory evaluation was 
noted to be impeded by the veteran's lack of cooperation.  
Left shoulder abduction and flexion at this examination was 
noted to be to 180 degrees.  

X-rays of the left shoulder were interpreted to reveal 
prominent spurring from the anteromedial aspect of the cortex 
of the proximal humerus and deformity of the neck of the 
scapula.  These findings were found to probably relate to old 
healed injuries and were not significantly different since 
studies from September 1991.  The diagnosis noted complaints 
of left shoulder pain and disability with subjective 
complaints greatly more than objective findings.  The 
examiner went on to note that the veteran had normal callous 
formation on both hands, greater muscle bulk on the left, and 
"huge" inconsistencies in his physical examination which 
were stated to invalidate all of his facial grimacing and 
subjective complaints as they were not found to be consistent 
with the examiner's observed physiology.  Pictures of the 
veteran taken during the course of this examination are 
contained within the claims folder.

VA outpatient records for the period of December 1998 to 
March 1999 reflect that in December 1998, the veteran 
reported left shoulder pain and that his medication was 
revised.  In January 1999, it was indicated that he raised 
his left arm using his right hand to assist and that it was 
reportedly very painful for the veteran to raise his left 
shoulder.  There is also a notation which reads "TR 
ARTHRITIS HIS LT SHOULDER."  In February 1999, a 
psychological evaluation reflects finding of shoulder pain 
and a number of other somatic concerns.  The assessment noted 
chronic pain.  

Orthopedic evaluation in March 1999 revealed complaints of 
pain in the left shoulder, although it was noted that the 
veteran was able to use a walker.  The veteran reported that 
medication was not providing much relief.  Examination of the 
extremities revealed an old, healed, anterior scar over the 
left shoulder.  The veteran could forward flex the left 
shoulder to 70 degrees actively.  The diagnosis included 
status post multiple procedures for stabilization of the left 
shoulder.

A VA joint examination in April 1999 revealed that the 
veteran reported severe pain in the left arm while making an 
effort to do any range of motion.  He was treated with two 
Tylenol every six hours, but it was reported that this did 
not help at all.  The veteran indicated that he had constant 
pain (which increased with any type of motion or lifting of 
the arm) and that the pain was made worse by lifting or 
raising of the arm.  His range of motion was reportedly 
decreased by 90 percent.  He walked by means of a walker due 
to a left hip and back injury.  He seemed to be able to use 
an equal amount of weight on both arms when walking.  There 
were no findings of constitutional symptoms of inflammatory 
arthritis.  The veteran indicated that he was unable to do 
any mechanical work or lifting with his left arm.  He claimed 
that he was left hand dominant prior to his injury but that 
he had learned to use his right arm all the time.  

Physical examination revealed a 14 centimeter by 0.7 
centimeter scar on the left anterior shoulder.  Left shoulder 
flexion was 50 degrees, "abduction" was 35 degrees, 
extension was 20 degrees, and "abduction" was noted to be 2 
degrees.  The veteran would not do left shoulder internal or 
external rotation due to pain.  The veteran was noted to 
complain of pain from 0 to 50 degrees on flexion, 0 to 35 
degrees "abduction," 0 to 20 degrees extension, and 0 to 2 
degrees "abduction."  Once again, the veteran reported that 
his overall range of motion was decreased by about 90 percent 
due to pain.  The veteran was indicated to flinch with 
palpation and grimace with motion ranges.  There was no 
ankylosis and no constitutional signs of inflammatory 
arthritis.  The ranges of motion were again summarized as 
including 50 degrees of flexion and 35 degrees of 
"adduction."  X-rays of the left shoulder were interpreted 
to reveal evidence of a Hill-Sachs deformity, and magnetic 
resonance imaging (MRI) indicated an impression of ossicle 
anterior, inferior and medial to the glenoid, most likely 
representing an old anterior glenoid bone fracture.  The 
examiner also believed that there was a fracture in the 
anterior labrum and occasionally an apparent separation of 
the anterior labrum which was believed to be more than a 
normal variant.  The overall diagnosis was of an old fracture 
of the left shoulder with history of instability and 
dislocation.

Analysis

As was noted above, the veteran's left shoulder disability is 
presently evaluated at 40 percent for limitation of motion of 
the left arm to 25 degrees from the side under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, the highest rating available 
under this Diagnostic Code for the major arm.  The Board 
finds that the evidence supports a finding that the veteran's 
left arm is his dominant or "major" arm.  38 C.F.R. § 4.69 
(2000).  In order to qualify for a higher rating under 
Diagnostic Code 5202, the evidence must demonstrate a fibrous 
union of the major humerus for a 50 percent evaluation, 
nonunion (false flail joint) of the major humerus for a 60 
percent evaluation, and loss of the head of the major humerus 
(flail shoulder) for the highest rating of 80 percent.  
Recent X-rays, the MRI of the left shoulder, nor any other 
evaluation or examination has disclosed fibrous union, 
nonunion, or loss of the humeral head.  Therefore, a higher 
rating under this Diagnostic Code is not warranted.  

As there is no finding of ankylosis in connection with this 
disability, a 50 percent rating is also not available under 
Diagnostic Code 5200.  38 C.F.R. § 4.71a, Diagnostic Code 
5200.

By reason of the above, the Board concludes that the 
disability picture presented supports a rating that is no 
higher than the currently assigned 40 percent schedular 
evaluation.  38 C.F.R. § 4.7 (2000) provides that a higher 
disability rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  As 
discussed above, a higher rating under either Diagnostic Code 
5200 or 5202 is clearly not in order as there is not a single 
reported medical finding of record which demonstrates that a 
higher evaluation under any Diagnostic Code is warranted.

A separate 10 percent rating for the veteran's surgical scar 
is not warranted as there is no medical evidence that the 
scar on the left shoulder is tender and/or painful, or that 
it limits function of the affected part.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804, 7805 (2000).  Since there is 
no current evidence of any neurological disability, a 
separate rating for nerve disability is similarly not for 
consideration.

While there is a notation of "TR ARTHRITIS HIS LT 
SHOULDER," the Board notes that it is not clear from the 
record whether this was a finding or report of medical 
history.  In any event, this reference is not otherwise 
supported by X-ray findings of arthritis as required for the 
application of the Diagnostic Codes for arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2000).  The Board finds 
that the preponderance of the evidence does not support a 
finding of arthritis in the left shoulder.  Consequently, the 
Board does not find that a separate compensable rating is 
warranted for arthritis of the left shoulder.  In any event, 
without taking into consideration all of the veteran's 
difficulties within the 40 percent evaluation, the current 
evaluation could not be justified.  In fact, a significant 
amount of the current evidence does not support the current 
evaluation.

As for the findings of pain on functional use, the U.S. Court 
of Appeals for Veterans Claims (Court) has decided as a 
matter of law that 38 C.F.R. §§ 4.40 and 4.45 are not 
subsumed in Diagnostic Code 5201, and that 38 C.F.R. § 4.14 
(anti-pyramiding) does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use or during flare-ups, or due to weakened movement, excess 
fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  Accordingly, the Board recognizes 
that the Court's holding requires the Board to consider 
whether an increased rating for the veteran's left shoulder 
disability may be in order based on limitation of motion on 
functional use.

The veteran's complaints of left shoulder pain, however, do 
not warrant an increased rating under 38 C.F.R. §§ 4.40 and 
4.45 for several reasons.  First, the Board finds that the 
veteran's pain has already been taken into account in the 
current 40 percent evaluation.  More specifically, March 1999 
VA outpatient findings reflect 70 degrees of flexion whereas 
April 1999 VA examination (just two weeks later) reflects 50 
degrees of flexion, thus placing into doubt the level of 
motion impairment exhibited at the time of the April 1999 
examination.  The Board would further point out that the RO 
has also given the veteran every benefit of the doubt 
regarding its application of the findings from the April 1999 
examination with respect to limitation of abduction, as it is 
apparent that the examination report may have referenced 
"abduction" when it intended to refer to "adduction" and 
that this would bring into question whether there was 
actually sufficient limitation of "abduction" to warrant 
the current 40 percent evaluation under Diagnostic Code 5201.  

In addition, it is clear that the veteran does not exhibit 
the type of limitation of motion or atrophy that would be 
expected with fibrous union of the humerus, nonunion of the 
humerus, or loss of the humeral head, and (as was noted 
above) there is no objective medical evidence of such 
pathology in the left shoulder.  It has been held that even 
when the Board erred in failing to consider function loss due 
to pain, if it did so when the current rating was the maximum 
disability rating available for limitation of motion, remand 
was not appropriate.  Spencer v. West, 13 Vet. App. 376, 382 
(2000); Johnston v. Brown, 10 Vet. App. 80 (1997).  In any 
event, as noted above, without taking into consideration all 
of the veteran's difficulties (including pain) within the 40 
percent evaluation, the current evaluation could not be 
justified and, in fact, a significant amount of the evidence 
does not support the current evaluation.

Accordingly, the Board concludes that a disability rating in 
excess of 40 percent for the service-connected left shoulder 
disability is not warranted, based on the application of 
38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5202 (2000), 
38 C.F.R. § 4.40 (2000), or 38 C.F.R. § 4.45 (2000).

The Board also cannot conclude that the disability picture as 
to the veteran's left shoulder disability is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).  The record does not reflect any recent or 
frequent hospital care and any interference in the veteran's 
employment is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  

A 40 percent evaluated disability, by definition, will cause 
difficulties (if it did not cause the veteran difficulties, 
the current evaluation could not be justified).  In addition, 
the record demonstrates that the veteran continues to have at 
least some functional use of his left shoulder and arm.  In 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court held 
that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contains evidence that the veteran's disability required 
frequent hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence is of record.  Consequently, 
a higher rating on an extraschedular basis is not warranted.



ORDER

A rating in excess of 40 percent for postoperative recurrent 
dislocation of the left major shoulder with instability is 
denied.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals



 

